Citation Nr: 1432681	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-00 086A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC)
in Gainesville, Florida


THE ISSUES

1.  Entitlement to reimbursement by VA of medical expenses incurred at South Georgia Medical Center from May 17, 2010 to May 18, 2010.

2.  Entitlement to reimbursement by VA of medical expenses incurred at South Georgia Medical Center on March 28, 2011.

(The issues of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, hypertension, and diabetes mellitus, will be addressed in a separate decision)


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to March 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 decision of the VA Medical Center in Gainesville, Florida.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the VA Regional Office in Atlanta, Georgia via videoconference on May 7, 2013.  In correspondence received May 10, 2013, the Veteran indicated that he wished to withdraw his request for a hearing.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  As of the May 17, 2010 date, at which time the RO concluded that the Veteran's emergency treatment at South Georgia Medical Center had ended, the record does not confirm that a VA or other federal facility was capable of accepting a transfer.

2.  At the time of the March 28, 2011 admission to South Georgia Medical Center, the Veteran was seeking treatment for a service-connected disability; the Veteran had a reasonable expectation that delay in seeking immediate medical attention would be hazardous to life or health; an attempt to use VA facilities beforehand would not have been reasonable.

CONCLUSIONS OF LAW

1.  The criteria for reimbursement of private medical expenses incurred at South Georgia Medical Center from May 17, 2010 to May 18, 2010 are met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2013).

2.  The criteria for reimbursement of private medical expenses incurred at South Georgia Medical Center on March 28, 2011 are met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking reimbursement for medical expenses incurred at the South Georgia Medical Center from May 17, 2010 to May 18, 2010 and on March 28, 2011.  Regarding the first period, the Board notes that the Veteran actually received treatment from May 15, 2010 to May 18, 2010; however, the claim was granted as to the emergency treatment on May 15, and May 16, 2010.  The issue remaining for resolution is limited to the period from May 17, 2010 to May 18, 2010.  

Under 38 U.S.C. § 1728, reimbursement for hospital care or medical services not previously authorized is provided for the customary and usual charges of emergency treatment for which such veterans have made payment from non-VA sources where such emergency treatment was rendered to such veterans in need thereof for any of the following: service-connected conditions; nonservice-connected disabilities associated with and aggravating a service-connected disability; any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a); 38 C.F.R. §§ 17.120-17.132. 

The Veteran was participating in a program of vocational rehabilitation at the time of the May 15, 2010 admission and remained active in that program until July 2010.  Regarding the medical necessity of the treatment to make possible the Veteran's entrance into, or prevent interruption of, a course of training, the Board notes that the Veteran was admitted and treated for acute kidney failure.  The Board presumes that this would have prevented or interrupted a course of training and resolves any doubt in favor of the claim.  

Regarding the treatment on March 28, 2011, as verified by the RO, the Veteran was not a vocational rehabilitation participant after July 2010, although he remained eligible and had an active case.  Nevertheless, the Board finds that the Veteran was treated for a service-connected disability during the March 28, 2011 admission.  

The VAMC found that the Veteran was treated for back pain which is not a service-connected disability.  However, a review of the emergency room report from South Georgia Medical Center reveals that the Veteran's admitting complaints were back pain, knee pain, and abdominal pain.  Service connection is in effect for a right knee disability and irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).  Thus, it would appear that the treatment sought by the Veteran in March 28, 2011 included service-connected disabilities.  

The term "emergency treatment" has the meaning given such term in section 1725(f)(1).  That section provides that the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

Regarding the treatment on March 28, 2011, the Board finds that the definition of emergency treatment is met.  The Board finds that the nature of the Veteran's symptoms when he was admitted on March 28, 2011 were such that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life or health.  Pertinent in this finding are the VA clinical records leading up to March 28, 2011.  The Veteran contacted the VAMC on March 15 reporting significant pain in the back, knees, and abdomen.  He reported feeling hopeless and frustrated with his situation.  He was also concerned about a recent CT scan showing a recurrent hiatal hernia following a July 2010 surgical procedure.  The Board finds that the information regarding the failed procedure in combination with the recently increasing pain would lead a prudent layperson to reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  

The Board also finds that VA facilities were not feasibly available and an attempt to use them beforehand would not be reasonable.  The Board acknowledges that the VAMC has confirmed to its satisfaction that VA facilities were feasibly available and that the VA Medical Centers in Gainesville Florida and Lake City Florida were open 24 hours per day, seven days per week; however, the Board notes that the distance from the Veteran's address in Lakeland, Georgia to the closest VA Medical Center in Lake City, Florida is a distance of approximately 80 miles with driving time of approximately 90 minutes.  The distance from the Veteran's address to the South Georgia Medical Center in Valdosta, Georgia is approximately 30 miles with driving time of approximately 35 minutes.  This is a substantial difference in time and distance.  Given the Veteran's reasonable impression of an emergency situation, the Board finds that an attempt to visit the closest VA facility would not have been reasonable.  

Regarding the duration of the Veteran's stay at South Georgia Medical Center, the Veteran was discharged as soon as the determination was made that he was in stable condition.  His total stay at the facility was less than three hours.  Based on the Veteran's reasonable expectation that delay in seeking immediate medical attention would be hazardous to life or health, and the Board's finding that an attempt to use VA facilities beforehand would not be reasonable, the Board concludes that reimbursement of medical expenses incurred at South Georgia Medical Center on March 28, 2011 is warranted.  

As to the treatment from May 17, 2010 to May 18, 2010, the VAMC has already determined that an emergency existed at the time of admission on May 15, 2010.  The determination to deny the claim on May 17, 2010 and May 18, 2010 was based on the medical determination that the emergency ended on May 16, 2010.  

The term "emergency treatment" partially defined above, exists only to such time as the veteran can be transferred safely to a VA or other federal facility and such facility is capable of accepting such transfer; or (ii) such time as a VA or other federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a VA or other federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a VA or other federal facility.  38 U.S.C.A. § 1725(f)(1)(c).

Here, there is no indication from the claims file that a VA or other federal facility agreed to accept a transfer or was capable of accepting a transfer on May 17, 2010.  The VAMC has confirmed that two VA facilities in the area were open 24 hours a day, 7 days a week.  While this indicates a hypothetical ability to accept a transfer, it does not confirm that either VA facility was actually capable of accepting the transfer, i.e., that a bed was actually available and that a transfer would have been accepted on a timely basis.  This cannot simply be presumed, nor do the applicable provisions establish such a presumption.  Without some evidence that an investigation was conducted as to actual availability of resources at the VA facility to accept the transfer, and that a transfer would have been accepted on May 16, 2010, the Board cannot conclude that the Veteran could have been transferred safely to such facility.  Therefore, the Board finds that this question must be resolved in favor of the claim.  The emergency treatment is deemed to have extended through May 18, 2010.  Accordingly, reimbursement of medical expenses incurred at South Georgia Medical Center from May 17, 2010 to May 18, 2010 is warranted.  

As the complete benefit sought on appeal has been granted, there are no further duties under the Veterans Claims Assistance Act of 2000.  


ORDER

Reimbursement by VA of medical expenses incurred at South Georgia Medical Center from May 17, 2010 to May 18, 2010 is granted.

Reimbursement by VA of medical expenses incurred at South Georgia Medical Center on March 28, 2011 is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


